Opinion issued December 4, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00570-CV
                             ———————————
                       IN RE JOE BRAYBOY, III, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                           MEMORANDUM OPINION

      Relator Joe Brayboy III filed a petition for a writ of habeas corpus seeking

release from his alleged illegal confinement in the Harris County Jail.1

      The petition is denied. Any pending motions are dismissed as moot.




1
      The underlying case is In the Interest of J.E.B., a Child, cause number 2004-66585,
      pending in the 311th District Court of Harris County, Texas, the Honorable Alicia
      Franklin presiding.
                                PER CURIAM
Panel consists of Justices Keyes, Massengale, and Brown.




                                       2